Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 1-7-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,172,534; U.S. Patent No. 10,517,137; and U.S. Patent No. 10,206,244 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

-Claims 1-16 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1.
A method for monitoring a physical downlink control channel (PDCCH) by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, by the UE, a system information block (SIB) from a base station; obtaining, by the UE, a first time division duplex (TDD) uplink (UL)/downlink (DL) configuration from the SIB; 

monitoring, by the UE, the PDCCH transmitted from the base station on a DL subframe included in an on duration period of a discontinuous reception (DRX) cycle among the DL subframes; 
obtaining, by the UE, information about a second TDD UL/DL configuration from the monitored PDCCH; and 
applying, by the UE, the second TDD UL/DL configuration to one or more radio frames based on the obtained information, wherein the DL subframe corresponds to a predetermined subframe number, and 
wherein the on duration period represents a period corresponding to a predetermined number of subframes from a subframe where the DRX cycle starts, and the on duration period is repeated periodically.

Independent Claim 5. 
A method for transmitting information for monitoring a physical downlink control channel (PDCCH) by a base station (BS) in a wireless communication system, the method comprising: 
transmitting, by the BS, to a user equipment (UE), a system information block (SIB) including a first time division duplex (TDD) uplink (UL)/downlink (DL) configuration; and 
transmitting, by the BS, to the UE, information about a second TDD UL/DL configuration to be applied to one or more radio frames through the PDCCH on a DL  the DL subframe being one of DL subframes indicated by the first TDD UL/DL configuration, 
wherein the DL subframe corresponds to a predetermined subframe number, 
wherein the DL subframe is included in an on duration period of a discontinuous reception (DRX) cycle, and 
wherein the on duration period represents a period corresponding to a predetermined number of subframes from a subframe where the DRX cycle starts, and the on duration period is repeated periodically.

Independent Claim 9. 
A user equipment (UE) in a wireless communication system, the UE comprising: 
a transceiver configured to receive a system information block (SIB) from a base station; and 
at least one processor configured to: 
obtain a first time division duplex (TDD) uplink (UL)/downlink (DL) configuration from the SIB; 
identify DL subframes indicated by the obtained first TDD UL/DL configuration; 
monitor a physical downlink control channel (PDCCH) transmitted from the base station on a DL subframe included in an on duration period of a discontinuous reception (DRX) cycle among the DL subframes; 
obtain information about a second TDD UL/DL configuration from the monitored PDCCH; and 
apply the second TDD UL/DL configuration to one or more radio frames
wherein the on duration period represents a period corresponding to a predetermined number of subframes from a subframe where the DRX cycle starts, and the on duration period is repeated periodically.

Independent Claim 13. 
A base station (BS) in a wireless communication system, the BS comprising: 
a transceiver; and 
at least one processor configured to control the transceiver to: 
transmit, to a user equipment (UE), a system information block (SIB) including a first time division duplex (TDD) uplink (UL)/downlink (DL) configuration; and 
transmit, to the UE, information about a second TDD UL/DL configuration to be applied to one or more radio frames through a physical downlink control channel (PDCCH) on a DL subframe, the DL subframe being one of DL subframes indicated by the first TDD UL/DL configuration, 
wherein the DL subframe corresponds to a predetermined subframe number, 
wherein the DL subframe is included in an on duration period of a discontinuous reception (DRX) cycle, and 
wherein the on duration period represents a period corresponding to a predetermined number of subframes from a subframe where the DRX cycle starts, and the on duration period is repeated periodically.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loehr (US 2021/0084586 A1) discloses apparatuses, methods, and systems for reporting transmission for discontinuous reception. One method includes determining whether a symbol occurs within a discontinuous reception on duration time period. The method includes, in response to determining that the symbol occurs within the discontinuous reception on duration time period, determining whether to transmit a report. The method includes transmitting the report regardless of whether a discontinuous reception on duration timer is running {Fig.5}.

Siomina (US 2020/0067661 A1) discloses a method that includes determining a presence of a first type of reference signal having a first bandwidth configuration; obtaining a second bandwidth configuration associated with a second type of reference signal, the second bandwidth configuration being based on the presence of the first type 

Basu Mallick (US 2021/0058833 A1) discloses apparatuses, methods, and systems for radio link failure recovery. One method includes determining, at a first user equipment, an occurrence of a radio link failure with a second user equipment. The method includes transmitting information indicating the radio link failure. The method includes starting a timer in response to transmitting the information indicating the radio link failure. The method includes, after starting the timer and before the timer expires, transmitting one or more messages to the second user equipment requesting feedback from the second user equipment {Fig.6}.

Iyer (US 2020/0213978 A1) discloses methods, systems, and devices that are associated with downlink (DL) control, grant free (GF) transmission, or initial access. Particularly, disclosed herein are multi beam physical downlink control channel (PDCCH) transmission mechanisms, grant free transmissions mechanisms, demodulation reference signal (DMRS) for physical broadcast channel (PBCH) mechanisms, and DMRS sequence design for new radio-channel state information-reference signal (NR-CSI-RS) and new radio-physical downlink shared channel (PDSCH) (NR-PDSCH), among other things {Figs.1-9}.

Siomina (US 2019/0349799 A1) discloses a measuring node, a controlling node and methods for controlling and/or using lean carrier operation with configurable control 

Kim (US 7,966,017 B2, same assignee) discloses a method and apparatus for increasing the success rate of a handover of a connected mode UE while minimizing the power consumption of the UE during DRX operation in a mobile communication system. The method includes the steps of transmitting a cell change report to the serving base station, and then suspending the DRX operation to transition to an active mode; receiving a handover command message, and completing the handover to a target cell; checking if the handover command message includes a DRX resume command; waiting until a control message including the DRX resume command is received from the target base station; and after the control message including the DRX resume command is received, transitioning from the active mode to a sleep mode, and resuming the DRX operation {Claims 1-11}.

Terry (US 2010/0234037 A1) discloses that as part of carrier assignment and configuration for multicarrier wireless communications, a single uplink (UL) primary carrier may provide control information for multiple concurrent downlink (DL) carriers. Optionally, control information for each DL carrier may be transmitted over paired UL carriers. Carrier switching of UL and/or DL carriers, including primary and anchor 

Lee (US 2011/0103288 A1) discloses a method of receiving system information performed by a user equipment (UE). The method includes receiving, from a network, an indicator indicating a change of system information related to a point-to-multipoint service on a physical control channel, and receiving changed system information related to the point-to-multipoint service in response to the indication {Fig.10}.

Kwon (US 2012/0155355 A1) discloses an apparatus and a method for performing a Discontinuous Reception (DRX) in a multi-Component Carrier (CC) system. The method includes determining whether a condition for an application of a DRX to a first CC is satisfied and, if the condition is satisfied, performing the DRX on the first CC based on DRX configuration information common to the first CC and a reference CC. The on-duration of the DRX applied to the first CC is synchronized with the on-duration of a DRX mode of the reference CC. Although CCs enter the DRX mode at different points of time, the active or inactive times of the DRX modes are synchronized with each other such that the PDCCHs of all the CCs may be detected at the active times of the respective CCs {Figs.1-10}.


Fong (US 2011/0294491 A1) discloses a method for discontinuous reception operation for carrier aggregation comprising: receiving a first set of discontinuous reception parameters for a first carrier and a limited or different set of discontinuous reception parameters for a second carrier; and configuring discontinuous reception parameters on the first carrier and second carrier {Figs.1-10 & 19-20}.

Terry (US 2011/0292854 A1) discloses a method for scheduling a time when a retuning gap occurs by a wireless transmit/receive unit includes detecting a retuning triggering event; determining a period of time when a retuning gap occurs, on a 

Damjanovic (US 8,169,957 B2) discloses a data traffic responsive battery-saving approach for a wireless user equipment (UE) device such as an data packet capable cellphone incorporates flexible discontinuous transmission and reception (DTX-DRX) when in Long Term Evolution (LTE) active mode as dictated by an evolved radio access network (RAN) such as an evolved base node (eNode B). A UE device requests are made on unsynchronized random access channel (RACH). Lengthening a duration of DRX and reducing requirements for synchronization uplink transmissions results in power savings of up to 75%, as well as creating opportunities for reducing interference and for allocating additional time slots for data. This power savings is compatible with other downlink scheduling proposals, with control channel-less Voice-over-IP (VoIP), and need not target those UE devices in bad radio conditions. Legacy UE devices that can interact with the eNode B by being capable of radio resource control (RRC) signaling continue to be compatible {Figs.1, 6, 12-13}.

Maeda (US 8,149,749 B2) discloses a mobile terminal judges whether or not the mobile terminal is able to make a transition to a DTX period during Active, and, when judging that the mobile terminal is able to make a transition to a DTX period during Active, notifies a base station to that effect. If the base station judges that the mobile terminal is able to make a transition to a DRX period during Active when triggered by the notification from the mobile terminal, the base station temporarily stops supply of 

Hwang (US 2020/0396687 A1) discloses a method for receiving a paging signal in a wireless communication system, and a device therefor, the method comprising the steps of: determining index information indicating a wake up signal (WUS) resource; and monitoring a WUS on the basis of the determined index information, wherein, when a user equipment (UE) supports machine type communication (MTC), the index information indicating the WUS resource is determined on the basis of identification information of the UE, parameters related to a discontinuous reception (DRX) cycle of the UE, information related to the number of paging narrowbands, and information related to the number of UE groups for the WUS {Figs.21-25}.

Cai (US 2011/0237266 A1) discloses a method implemented by a user equipment (UE). An indicator is read. One or more sounding reference signals (SRS) are not reported when the indicator is set to "true" and an On Duration Timer associated with a discontinuous reception (DRX) cycle is not running. One or more SRS are not reported when the indicator is not set to "true" and the UE is not in active time during the DRX cycle {Figs.1-4}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464